Citation Nr: 1624175	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1985 to July 1985 and from March 1986 to January 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Houston, Texas.

In March 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

Although the RO reopened the back claim and readjudicated it, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA) for his hearing loss and back disorders.  

A May 19, 2014, Mental Health Case Worker Note reveals the Veteran was requesting a letter in support of his Social Security Disability claim (Virtual VA record 05/18/2015).  

An August 4, 2014, Social Work Note reveals that the Veteran had filed for Social Security Disability based on his back, heart, hearing loss, and hypertension (Virtual VA record 05/18/2015).  

A November 19, 2014, Mental Health Case Manager Note reveals the Veteran was receiving income from Social Security Disability (VBMS record 08/31/2015).

The Veteran's Social Security disability records are directly pertinent to the issues of entitlement to service connection for hearing loss and tinnitus, and the application to reopen service connection for a back disorder; however, to date, those records have not been obtained.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must perform document gathering assistance even before a claim is reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003); see 38 C.F.R. § 3.159(c)(1)-(3) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain records from the Social Security Administration pertaining to the grant of disability benefits and associate them with the claims file.  Note all efforts made to obtain the records identified above and all responses received.

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

